SECOND DIVISION
                               MILLER, P. J.,
                          ANDREWS and BRANCH, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                                http://www.gaappeals.us/rules


                                                                    January 24, 2018




In the Court of Appeals of Georgia
 A15A1858. THE STATE v. WILLIAMS.

      BRANCH, Judge.

      In State v. Williams, 336 Ga. App. 97 (783 SE2d 700) (2016), this Court

reversed the trial court’s grant of Michael Lloyd Williams’s motion to suppress his

statement to police following arrest. The Supreme Court of Georgia granted certiorari,

vacated the decision of this Court, and directed that the case be remanded to the trial

court for further clarification on the specific findings that form the basis for its legal

conclusions with regard to Williams’s motion to suppress. Williams v. State, 301 Ga.
60 (799 SE2d 779) (2017). We therefore vacate our previous opinion, adopt the

decision of the Supreme Court, and remand this case to the trial court for clarification

of its findings in accordance with the Supreme Court’s decision.

      Case remanded with direction. Miller, P. J., and Andrews, J., concur.